Allow me to congratulate Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. Zimbabwe is confident that under his able stewardship, the General Assembly will accelerate towards achieving our Organization’s objectives. May I also commend his immediate predecessor, Ambassador Maria Fernanda Espinosa Garces, for having successfully presided over the seventy-third session of the General Assembly.
I am addressing the General Assembly today following the sad passing of the founding father of our country, the late former President, His Excellency Comrade Robert Gabriel Mugabe.
Zimbabwe is in transition and is determined to overcome the reality that we were a collapsed economy with a collapsed currency, owing to the illegal economic sanctions imposed on our country. Since I took over the leadership of Zimbabwe, much has been accomplished, including indicative recovery, stabilization and growth. Immense progress has been made towards macroeconomic and fiscal stabilization as well as high-impact projects that pave the way for private-sector-led growth.
Embedded in our aspirations is a strong sense of urgency for us to eradicate poverty, achieve quality and relevant education, create employment for women and youth, and mitigate the cross-cutting impact of climate change on our society and economy. Our people deserve better and we are committed to delivering on their aspirations.
Zimbabwe’s engagement and re-engagement with all countries of the world so that it can return to its rightful place within the comity of nations is yielding notable progress. Our arms remain outstretched, and our heart is one of genuine friendship and cooperation, for all who are willing to join the new and exciting journey of Zimbabwe’s rebirth. In our desire to deepen the democratic space in our country, we have established an open political platform which we have invited all political parties to share in a frank debate and dialogue on aspects of our social, political and economic reforms. Comprehensive and far-reaching reforms are being implemented by my Government for the benefit, protection and economic prosperity of our people in line with their ever-changing aspirations.
In addition, with fiscal austerity and discipline we have balanced our books and achieved a budget surplus, which is unprecedented in my country. It will take time for the impact of change and reforms on the general lives of our people to become apparent, but we are headed in the right direction. We will continue to put in place social safety nets to cushion the lower strata and most vulnerable members of our society and appeal for further multilateral support in that regard.
Those achievements have been made despite the remaining albatross of the illegal economic sanctions, which constitute a denial of the human right of the people of Zimbabwe to develop and improve their quality of life. Furthermore, they are slowing down our progress, inhibiting our economic recovery and punishing the poorest and most vulnerable.
As the United Nations, let us boldly honour the principles of the Charter of the United Nations. The wrongs of the world must be set right. Unfair practices must be challenged. Injustice, racism and all forms of oppression of humankind by humankind must be opposed and rejected. My country applauds the Southern African Development Community, the African Union and all who stand with us in demanding the immediate and unconditional removal of those illegal sanctions. Those who imposed illegal sanctions must heed this call and lift them now. Cooperation is a win-win game. Sanctions are a lose-lose game. Zimbabwe deserves a restart.
Zimbabwe is also reforming laws and regulations governing trade, investment and the ease and cost of doing business. Restrictions on shareholding across all sectors of the economy have been removed and some public entities are being privatized. The new national investment policy reflects the commitment of my Government and Administration to opening up the economy.
In line with our modernization and industrialization agenda, we are enhancing the quality of our education to make it more relevant with regard to modern technology and innovation. Greater focus is now being placed on science, technology and innovation, while incubation hubs and industrial parks are being established throughout the country. Increased collaboration among industry, small and medium enterprises and the education sector in support of responsive and relevant human capital development is being facilitated and encouraged. Our education system is now focused on producing relevant products, goods and services that respond to the ever-changing needs of our country and the world at large.
In our quest to deepen constitutionalism, the rule of law, democratic practices, good corporate governance, transparency and accountability, the capacity of our institutions that protect democracy continues to be enhanced. The anti-corruption drive is being accelerated by my Government by supporting and strengthening institutions that help in the fight against that cancer.
Notable progress has also been achieved in the area of political and legislative reforms The alignment to date of most of our laws with the Constitution is almost complete. We commend the support that we continue to receive from the United Nations Development Programme and other stakeholders. Outdated media laws on access to information and the protection of privacy and the former Public Order and Security Act have been repealed. New laws in those areas have been enacted.
Let us accelerate our quest to end poverty by 2030. In the spirit of leaving no one behind, synergies and greater coherence in the implementation of all global frameworks on sustainable development are imperative. The theme of the seventy-fourth session of the General Assembly, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, is most appropriate and timely.
As the climate crisis continues, the world is changing before our eyes. For us in southern Africa, Tropical Cyclone Idai recently served as a reminder that the impact of climate change and the damage it does to humankind and life on Earth are dire and irreparable. It left many thousands of people dead, injured or displaced and a trail of destroyed infrastructure. We are continuing to recover from the disaster and the cost of reconstruction and recovery is estimated at approximately $600 million for Zimbabwe alone. Let me take this opportunity to thank all well-wishers from around the world for the solidarity and support that we received for relief, recovery and reconstruction and other forms of assistance in the aftermath of Cyclone Idai.
Our country is an agro-based economy. The agriculture sector contributes between 15 and 20 per cent of our gross domestic product and approximately 60 per cent of raw materials for industry. The impact of climate change has affected not only our agricultural productivity and food security but also our hydropower- generation capacity and overall economic recovery, growth and development. Consequently, my Government has since declared a state of national disaster.
The importance of a reinvigorated and responsive multilateral system to promote global partnerships for peace and development cannot be overemphasized. Zimbabwe will continue to do its part in working towards the attainment of world peace and sustainable development.
The reform of the United Nations system to make it more representative, empowered and responsive in fulfilling its mandate is long overdue. Zimbabwe remains firmly committed to the common African position, as set forth in the Ezulwini Consensus.
I would like to conclude by reiterating that Zimbabwe is carrying out reforms and undertaking a collective journey towards a better and more secure future. A great task lies before us, and the road ahead is long, winding and sometimes very bumpy, but our potential and determination to succeed is just as tremendous. I urge the world to be patient with us, support us and join us on this new and exciting journey. Together we will realize our common vision to build a common future free of poverty, hunger and conflict, and a safe planet that can benefit all of our peoples.
